       Case 2:18-cv-00293-DMC Document 39 Filed 09/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMMY BARDWELL,                                   No. 2:18-CV-0293-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgement was entered on March 28, 2019. See ECF No. 32. Pending before the Court is

21   Plaintiff’s counsel’s unopposed motion for an award of attorney’s fees in the amount of $6,412.00

22   under 42 U.S.C. § 406(b). See ECF No. 36. Plaintiff was provided notice of counsel’s motion

23   and has not filed any response thereto.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:18-cv-00293-DMC Document 39 Filed 09/01/21 Page 2 of 4


 1                                     I. PROCEDURAL HISTORY

 2                  Plaintiff’s representation in this case was provided by way of a July 10, 2013,

 3   contingent fee agreement whereby Plaintiff agreed to pay counsel 25% of all past-due benefits

 4   awarded by the agency. See ECF No. 36-2, pg. 1. Plaintiff initiated this action for judicial

 5   review of an unfavorable administrative decision on February 7, 2018. See ECF No. 1. Pursuant

 6   to the parties’ stipulation, the matter was remanded on March 28, 2019, for further administrative

 7   proceedings. See ECF No. 31. Also pursuant to the stipulation of the parties, Plaintiff was

 8   awarded $3,750.00 in attorney’s fees and costs under the Equal Access to Justice Act (EAJA),

 9   payable to Plaintiff less any offsets to be determined by the government. See ECF No. 35. On

10   June 23, 2020, the agency provided Plaintiff notice that her application had been granted and that

11   $6,412.00 was withheld, representing 25% due to counsel pursuant to the fee agreement. See

12   ECF No 36-1. While the exhibit provided by Plaintiff’s counsel does not reflect the total award

13   of past-due benefits, based on a 25% withholding yielding $6,412.00, the total award equaled

14   amount of $25,648.00. See id.

15

16                                             II. DISCUSSION

17                  Under the Social Security Act, “[w]henever a court renders a judgment favorable

18   to a claimant under this subchapter, when such claimant was represented before the court by an

19   attorney, the court may determine and allow as part of its judgment a reasonable fee for such

20   representation, not in excess of 25 percent of the total past-due benefits to which the claimant is
21   entitled by reason of such judgment. . . .” 42 U.S.C. § 406(b)(1)(A). No other fee may be

22   payable or certified for such representation except as allowed in this provision. See id.

23                  A remand constitutes a “favorable judgment” under § 406(b). See Shalala v.

24   Schaefer, 509 U.S. 292, 300-01 (1993). While the Ninth Circuit has not directly addressed the

25   issue, all other circuits to address the issue have concluded that the district court is authorized to

26   award fees under § 406(b) when it remands for further proceedings and, following remand, the
27   claimant is awarded past-due benefits. See Garcia v. Astrue, 500 F. Supp. 2d 1239, 1243 (C.D.

28   Cal. 2007). Limiting § 406(b) awards to cases in which the district court itself awards past-due
                                                         2
       Case 2:18-cv-00293-DMC Document 39 Filed 09/01/21 Page 3 of 4


 1   benefits would discourage counsel from requesting a remand where it is appropriate. See Bergen

 2   v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006).

 3                  The 25 percent statutory maximum fee is not an automatic entitlement, and the

 4   court must ensure that the fee actually requested is reasonable. See Gisbrecht v. Barnhart, 535

 5   U.S. 789, 808-09 (2002). “Within the 25 percent boundary . . . the attorney for the successful

 6   claimant must show that the fee sought is reasonable for the services rendered.” Id. at 807. “In

 7   determining the reasonableness of fees sought, the district court must respect ‘the primacy of

 8   lawful attorney-client fee arrangements,’ ‘looking first to the contingent-fee agreement, then

 9   testing it for reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting

10   Gisbrecht, 535 U.S. at 793 and 808).

11                  The Supreme Court has identified five factors that may be considered in

12   determining whether a fee award under a contingent-fee agreement is unreasonable and therefore

13   subject to reduction by the court. See Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S.

14   at 808). Those factors are: (1) the character of the representation; (2) the results achieved by the

15   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

16   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

17   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

18   counsel’s regular hourly billing charge for non-contingent cases. See id.

19                  Finally, an award of fees under § 406(b) is offset by any prior award of attorney’s

20   fees granted under the Equal Access to Justice Act. See Gisbrecht, 535 U.S. at 796.
21                  The Commissioner has filed a response to Plaintiff’s counsel’s motion. This

22   filing, however, amounts to nothing more than a recitation of applicable caselaw and contains

23   nothing in the way of analysis specific to this case. In particular, the Commissioner’s response

24   does not set forth any reasons why the Court should deny, in whole or in part, counsel’s motion.

25   The Court, therefore, considers Plaintiff’s counsel’s motion as unopposed. In this case, having

26   considered the factors above, the Court finds Plaintiff’s counsel’s request reasonable given the fee
27   agreement with Plaintiff, the results achieved, and the lack of any evidence of dilatory conduct

28   designed to increase past-due benefits. In making this finding, the Court notes that the
                                                        3
       Case 2:18-cv-00293-DMC Document 39 Filed 09/01/21 Page 4 of 4


 1   Commissioner stipulated to an award of $3,750.00 under the EAJA, which Plaintiff’s counsel

 2   appropriately asks be ordered to offset any award requested in the current motion.

 3

 4                                         III. CONCLUSION

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.     Plaintiff’s counsel’s motion, ECF No. 36, is granted and counsel is

 7   awarded fees pursuant to 42 U.S.C. § 406(b) in the amount of $6,412.00, paid to counsel by the

 8   Commissioner of Social Security out of past-due benefits awarded to Plaintiff and withheld on

 9   March 17, 2020, to the extent such benefits have not already been paid to Plaintiff; and

10                  2.     Counsel shall reimburse to Plaintiff $3,750.00 previously paid to counsel

11   under the EAJA.

12

13   Dated: September 1, 2021
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
